DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 07/15/2021.  
Claims 7, 16, and 18 has been canceled.
Claims 1-6, 8-15, 17, and 19-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 11/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1, 8-10 and 17 are objected to because of the following informalities:  
As per claims 1, 8-10 and 17, certain amendments were not indicated as amendments with underlining and/or strike-throughs (note: the after-final submission filed on 06/15/2021 was not entered).
Appropriate correction is required.

Response to Arguments
Previous objections to the specification are maintained because the after-final submission filed on 06/15/2021 was not entered.  
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-15, 17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The claims are amended to recite “wherein the first application is an instant messaging application; and displaying the web page content of the first web page directly with the first application”.  However, the specification does not support the above features.  Paragraphs 47 and 50 recite “first user interface can be any one of the user interfaces displayed by the terminal, and at least one web page address is displayed in the first user interface… can be…an instant messaging application… as shown in FIG. 2, a first user can share a URL to a second user via an instant messaging application”.  As can be seen with reference to figure 2, the application that displays the web content is not the instant not the web page content) that, when clicked, appears to launch another application that displays the web content, i.e. the IM application is not the first application.  As such, the claims lack written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sommerer et al. (US 20040205514 A1) in view of Everett-Church et al. (US 20050267870 A1) and Johnson et al. (US 6489974 B1).
As per independent claim 1, Sommerer teaches a method for displaying a web page content, comprising: acquiring a selection signal corresponding to a first web page address among at least one web page address displayed on a first user interface (e.g. in paragraphs 26-27, “resource page, including multiple hyperlinks” and e.g. “hovers with the mouse cursor over the hyperlink… clicking on an icon or other control associated with a link”); obtaining summary information of a first web page corresponding to the first web page address, according to the first web page address, wherein the summary information of the first web page comprises identification information of the first web page (e.g. in paragraphs 34 and 36, “retrieval operation 410 retrieves the target resource page and/or its preview representation (collectively referred to as "preview content") from the linked resource address… text summaries based on entities found in the textual content of the target resource page, associated search queries or user topics, or extracted logical units from the document (e.g., title, menus, tables of contents, paragraphs, nested documents and images, and other visual and audio characteristics”); and wherein the obtaining summary information of a first web page corresponding to the first web page address further comprises: extracting key information of the first web page in the first web page address, wherein the key information of the first web page includes information associating with a publisher of a web page (e.g. in paragraph 72, “base page URL value 810 specifies the location of the resource page”, note: a web page is published via URL, i.e. publisher); and obtaining, according to the key information of the first web page and from a first correspondence relationship between different pieces of key information and respective pieces of web-page identification information, a piece of web-page identification information corresponding to the key information of the first web page in the first web page address (e.g. in paragraphs 65-66, 72-73 and 76, “References to such resource pages, resource page locations, and thumbnail images allow the tool to reuse duplicative data storage”, etc. and/or “location(s) of the component resource document(s)… page data structure also includes one or more references 816 to the base resource document storage 818 and component resource document stores” and figures 7-8), and determining the obtained piece of web-page identification information as the identification information of the first web page (e.g. in paragraphs 65-66 and 72-73, “reuse of the archived web page content, URL, and thumbnail image”, etc. and figure 8); displaying a first card on the first user interface (e.g. in paragraph 27 and figure 1, “the preview 106”); displaying the summary information of the first web page on the first card (e.g. in paragraph 36, “the preview may display the title of the target ”), but does not specifically teach acquiring a full screen display instruction corresponding to the first web page; invoking a first application corresponding to the first web page according to the full screen display instruction for the first application to run in a foreground, wherein the first application is an instant messaging application; and displaying the web page content of the first web page directly with the first application..  However, Everett-Church teaches acquiring a display instruction corresponding to a first web page (e.g. in paragraph 89, “browse”), invoking a first application corresponding to the first web page according to the display instruction for the first application to run, wherein the first application is an instant messaging application (e.g. in paragraphs 5 and 89, “an instant messenger (IM) application… pointing an IM application such as a web browser to a particular Internet or website”), and displaying the web page content of the first web page directly with the first application (e.g. in paragraphs 46 and 89, “render…pages… an IM application such as a web browser…directed to the…Internet or website based upon the destination URL/domain name”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sommerer to include the teachings of Everett-Church because one of ordinary skill in the art would have recognized the benefit of facilitating display of the first web page (also amounts to a simple substitution that yields predictable results; see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  Johnson teaches acquiring a full screen display instruction and user selects [an item associated with an application, which causes display] in the foreground on the screen… full screen”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Johnson because one of ordinary skill in the art would have recognized the benefit of putting focus on the application.  
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the summary information of the first web page comprises title information of the first web page (e.g. Sommerer, in paragraph 36); and wherein the obtaining summary information of a first web page corresponding to the first web page address further comprises: obtaining a web page file corresponding to the first web page address (e.g. Sommerer, in paragraphs 34 and 36); and parsing the web page file corresponding to the first web page address, and obtaining the title information of the first web page according to the parsing result (e.g. Sommerer, in paragraphs 34 and 36).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the displaying the summary information of the first web page further comprises: displaying the first card on an upper layer of the first user interface (e.g. Sommerer, in figure 1 and paragraph 26).
Claims 10-12 are the device claims corresponding to method claims 1-3, and are rejected under the same reasons set forth and the combination further teaches a .  

Claims 4-6, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sommerer et al. (US 20040205514 A1) in view of Everett-Church et al. (US 20050267870 A1) and Johnson et al. (US 6489974 B1), and further in view of Milener et al. (US 20060070012 A1).
As per claim 4, the rejection of claim 1 is incorporated, but the combination does not specifically teach acquiring a first trigger signal corresponding to the first card; displaying a first floating window according to the first trigger signal, and the first floating window containing the first web page; or invoking a first application corresponding to the first web page according to the first trigger signal, and displaying the web page content of the first web page through the first application; or invoking a browser according to the first trigger signal and displaying the first web page through the browser.  However, Milener teaches acquiring a first trigger signal corresponding to a first card (e.g. in paragraphs 77-78 and 80) and displaying a first floating window according to the first trigger signal, and the first floating window containing the first web page; or invoking a first application corresponding to the first web page according to the first trigger signal, and displaying the web page content of the first web page through the first application; or invoking a browser according to the first trigger signal and displaying the first web page through the browser (e.g. in paragraph 77-78 and 80).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches displaying a second card according to the second trigger signal, the second card containing summary information of a second web page, and the second web page being a web page corresponding to a second web page address among the at least one web page address (e.g. Sommerer, in paragraphs 27 and 36, select another link), but does not specifically teach acquiring a second trigger signal corresponding to the first card.  However, Milener teaches acquiring a second trigger signal corresponding to a first card and displaying a second card according to the second trigger signal (e.g. in paragraphs 8 and 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Milener because one of ordinary skill in the art would have recognized the benefit of allowing other cards to be displayed.
As per claim 6, the rejection of claim 4 is incorporated, but the combination does not specifically teach acquiring a switching instruction corresponding to the first floating window and displaying a second floating window according to the switching instruction, the second floating window containing a second web page, and the second web page being a web page corresponding to a second web page address among the at least one web page address. However, Milener teaches acquiring a switching instruction corresponding to a first floating window and displaying 
Claims 13-15 are the device claims corresponding to method claims 4-6, and are rejected under the same reasons set forth.  
Claim 19 corresponds to method claims 1-5, and are rejected under the same reasons set forth.  

Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sommerer et al. (US 20040205514 A1) in view of Everett-Church et al. (US 20050267870 A1) and Johnson et al. (US 6489974 B1), and further in view of Alam et al. (US 20050160419 A1).
 As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches wherein invoking a first application corresponding to the first web page according to the full screen display instruction further comprises: obtaining information according to the full screen display instruction (e.g. Everett-Church, in paragraph 89; Johnson, column 8 lines 48-63), but does not specifically teach obtaining an application identifier corresponding to the key information in the first web page address from a second corresponding relationship, and determining an application identified by the obtained application identifier as the first application; the second corresponding relationship comprising a correspondence relationship between different key information and different application identifiers; and invoking the first application.  However, Alam teaches obtaining an application identifier corresponding to key information in a first web page address from a corresponding relationship and determining an application identified by the obtained application identifier as a first application, the corresponding relationship comprising a correspondence relationship between different key information and different application identifiers and invoking the first application (e.g. in paragraph 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Alam because one of ordinary skill in the art would have recognized the benefit of incorporating well-known features of servers to facilitate communication with browsers, amounting to a simple substitution that yields predictable results.  
As per claim 9, the rejection of claim 1 is incorporated and the combination further teaches invoking a browser to cause the browser to run in a foreground corresponding to the first web page and displaying the first web page through the browser (e.g. Everett-Church, in paragraph 89; Johnson, column 8 lines 48-63), but does not specifically teach when a terminal does not install the first application.  However, Alam teaches invoking a browser corresponding to a first web page when a terminal does not install the first application (e.g. in paragraph 2, first application being an application installed on server, instead of/separate from the browser of the user terminal).  It would have been obvious to one of ordinary skill in the art before the 
Claim 17 is the device claim corresponding to method claim 8, and is rejected under the same reasons set forth.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sommerer et al. (US 20040205514 A1) in view of Everett-Church et al. (US 20050267870 A1), Johnson et al. (US 6489974 B1), and Milener et al. (US 20060070012 A1) and further in view of Inala et al. (US 20030187925 A1).
Claim 20 is corresponds to claim 19, and is rejected under the same reasons set forth and the combination further teaches display summary information of the web page content to a user first, to thereby convey main content corresponding to the at least one web page address to the user, prior to displaying the web page content to the user (e.g. Sommerer, in paragraphs 27 and 36; Milener, in paragraph 80), but does not specifically teach a mobile phone.  However, a mobile phone was a well-known device, as shown by Inala (e.g. in paragraph 106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Inala because one of ordinary skill in the art would have recognized the benefit of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Horvitz (US 6067565 A) teaches “a title of a page or in a summary thereof in a rendered page” (e.g. in column 38 lines 8-30 and figures 15A-15B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        12/02/2021


/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176